DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Cameron Thornton on November 4, 2021.  The application has been amended as follows:
Claim 1 has been replaced with the following: ‘A flexible electrode of a surgical instrument, the flexible electrode comprising: a therapeutic electrode couplable to a source of radiofrequency energy, wherein the therapeutic electrode defines a first layer; a sensing electrode, wherein the sensing electrode defines a second layer, wherein the sensing electrode overlays the therapeutic electrode; a first insulative layer positioned between the first and second layers, wherein the therapeutic electrode and the sensing electrode are configured to contact tissue positioned between first and second jaws of the surgical instrument; and a second insulative layer, wherein the sensing electrode is positioned between the first insulative layer and the second insulative layer.’ 
Claims 3 and 11 have been cancelled.
In claims 6-9, line 1, -first- has been inserted before “insulative”.
Claim 10 has been replaced with the following: ‘The flexible electrode of Claim 1, further comprising a third insulative layer, wherein the therapeutic electrode is positioned between the first insulative layer and the third insulative layer.’
Claim 12 has been replaced with the following: ‘A flexible electrode assembly of a surgical instrument, the flexible electrode assembly comprising: first and second therapeutic electrodes couplable to a source of radiofrequency energy, wherein the first therapeutic electrode defines a first layer, wherein the second therapeutic electrode defines a second layer; first and second sensing electrodes configured to help determine a parameter associated with tissue positioned between first and second jaws of the surgical instrument, wherein the first sensing electrode defines a third layer, wherein the second sensing electrode defines a fourth layer, wherein the first sensing electrode overlays the first therapeutic electrode, and wherein the second sensing electrode overlays the second therapeutic electrode; a first insulative layer positioned between the first and third layers; a second insulative layer positioned between the second and fourth layers, wherein the first and second therapeutic electrodes and the first and second sensing electrodes are configured to contact the tissue; a third insulative layer, wherein the first sensing electrode is positioned between the third insulative layer and the first insulative layer; and a fourth insulative layer, wherein the second sensing electrode is positioned between the fourth insulative layer and the second insulative layer.’
Claim 13 has been replaced with the following: ‘The flexible electrode assembly of Claim 12, wherein: the first therapeutic electrode, the first sensing electrode, the first insulative layer, and the third insulative layer are positioned on a first side of a knife slot of the surgical instrument; and the second therapeutic electrode, the second sensing 
Claim 19 has been replaced with the following: ‘A multi-level flexible electrode of a surgical instrument, the multi-level flexible electrode comprising: first, second and third insulative layers; a therapeutic electrode defining a fourth layer positioned between the first and second insulative layers, wherein the therapeutic electrode is couplable to a source of radiofrequency energy; and a sensing electrode defining a fifth layer positioned between the second and third insulative layers, wherein the sensing electrode overlays the therapeutic electrode, wherein the sensing electrode is configured to help determine a parameter associated with tissue positioned between first and second jaws of the surgical instrument, and wherein the therapeutic electrode and the sensing electrode are configured to contact the tissue.’

Allowable Subject Matter
Newly-numbered claims 1, 2, 4-10, and 12-20 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a flexible electrode of a surgical instrument, the flexible electrode comprising: a therapeutic electrode couplable to a source of radiofrequency energy, wherein the therapeutic electrode defines a first layer; a sensing electrode, wherein the sensing electrode defines a second layer, wherein the sensing electrode overlays the therapeutic electrode; a first insulative layer positioned between the first and second layers, wherein the therapeutic electrode and the sensing electrode are configured to contact tissue positioned between first and second jaws of the 
The most pertinent prior art references of record are U.S. 6,126,658, U.S. 2015/0051598, U.S. 2016/0287316, U.S. 2015/0223868, U.S. 2005/0021027, and U.S. 9,839,467, which each disclose a system comprising some of the claimed limitations.  However these references all fail to explicitly disclose the specifically-claimed “therapeutic electrode,” “sensing electrode,” and “insulative layers” in the specifically-claimed configuration.  No other prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.	
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794